DETAILED ACTION
Response to Amendment
In the amendment dated 4/14/2021, the following has occurred: Claims 1-2, 15-16, and 23 have been amended.
The previous 112 rejection has been withdrawn in response to the claim amendment.
Claims 1-24 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 4/14/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Other claims are also rejected for depending on rejected claims.
Claim Rejections - 35 USC § 103
Claims 1-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 20160087306 (hereinafter, Lee).
As to Claims 1-9 and 16-22:
	Lee discloses a lithium-ion electrochemical cell (see “lithium secondary battery”, Title, Abstract); consisting of:
(a)    a first electrode (see “cathode active material… lithium cobalt oxide…”, [0247, 0248]);
(b)    a second electrode comprising elemental silicon (see “anode active material may be a… silicon, a silicon oxide, a silicon-based alloy, a silicon-carbonaceous material… Si”, [0268, 0264]);
(c)    a microporous separator membrane between the first electrode and second electrode (see “separator… may be a monolayer or a multilayer including at least two layers of polyethylene, polypropylene…”, [0230]; “separator may have a pore diameter of about 0.01 µm to about 10 µm…”, [0269]); and
(d)    a liquid electrolyte (see “… electrolyte… include at least one selected from a liquid electrolyte, a solid electrolyte, a gel electrolyte, a polymeric ionic liquid…”, [0016]) in contact with the electrodes and the membrane (see “…electrolyte 23…”, [0226], Fig. 2A, “anode… separator… electrolyte and the cathode”, [0016, 0164, 0226], Claim 38); the electrolyte comprising a lithium salt at a concentration in the range of about 0.1 M to about 2 M (see “… a mole ratio (IL/Li) of the ionic liquid to lithium ions may be in a range of about … 0.1 to about 2.0…”, [0152]; “see LiPF6… as to prepare a 1.3 molar solution…”, [0307]), and an additional metal salt at a concentration in the range of about 1:10 to 1:20 of mole ratio of alkali to alkaline earth metal salt (see “The amount of the least one selected from the alkali metal salt and the alkaline earth metal salt may be controlled to have a mole ratio of about 1:10 to about 1:20…”, [0149, 0152] – as noted above, the alkali earth can be about 10 times higher than the lithium salt or 1 to 20 M compared to the lithium salt.), dissolved in an organic solvent (see “… liquid electrolyte may… include at least one selected from organic solvent… carbonate compound, a glyme compound, and a dioxolane compound… Non-limiting examples of the carbonate solvent are ethylene carbonate, propylene carbonate, dimethyl carbonate… glyme, dimethyl… triglyme…”, [0167-0168]);
wherein the first electrode comprises metallic lithium or a cathode active material capable of donating and accepting lithium ions to and from the second electrode during electrochemical cycling  (see “cathode active material… lithium cobalt oxide…”, [0247, 0248]); the additional metal salt is selected from the group consisting of a magnesium salt, an aluminum salt, a calcium salt, a zinc salt, a salt comprising another metal cation that can form a Zintl phase with Li and Si, and a combination of two or more such salts; with the proviso that the selected additional metal salt does not react with the cathode active material, when present in the first electrode (see “alkali earth metal salt… KTFSI, NaTFSI, Ba(TFSI).sub.2, and Ca(TFSI)2…”, [0151] – note that the taught alkali earth metal salt is taught in Claims 2 and 3).
	Lee does not disclose the same alkaline earth range.
	However, Lee discloses that that the amount of alkaline earth metal is proportional to the alkali metal salt as discussed above and the taught amount overlaps the claimed range.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
As to Claim 10:
	Lee discloses that the anode can be a lithium or a silicon [0264-0265].  Lee also discloses that the anode can be a lithium layer in one embodiment [0235, 0266].
	However, Lee does not specifically disclose a silicon layer.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to substitute lithium layer with silicon layer as Lee teaches that lithium and silicon can be anode active material and substitute one known material for another would be prima facie obvious.
As to Claim 11:
	Lee discloses that the anode can be a lithium or a silicon ([0264-0265] – note that the silicon or lithium can be just that or a combination of silicon or lithium and a carbon such as graphene.  Thus, Lee discloses a graphene free option for the anode active material).
AS to Claim 12:
	Lee discloses the second electrode comprises silicon and a tetrel/pnictogen element (see “anode active material… tin alloy... A metal that is alloy able with silicon may be at least one selected from… Sn, Bi… Ge, Pb…”, [0263, 0264]).
As to Claim 13:
	Lee discloses the second electrode comprises silicon and one or more carbon material (see “anode active material… a silicon-carbonaceous material composite…”, [0263]).

	Lee discloses the first electrode comprises a cathode active material selected from lithium cobalt oxide, lithium nickel cobalt manganese oxide, lithium nickel cobalt aluminum oxide, lithium iron phosphate, and lithium manganese oxide [0247, 0248].
Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to Claim 1 above, and further in view of Teran et al., US 20160226104 (hereinafter, Teran).
	Lee discloses the organic solvent can also be fluoroethylene carbonate [0204, 0273, 0307, 0312].
	However, Lee does not disclose an additive containing fluoroethylene carbonate in the claimed amount.
	In the same field of endeavor, Teran also discloses a lithium secondary battery having a lithium salt such as LiPF6 in an organic solvent such as propylene carbonate [0008, 0143] similar to that of Teran.  Teran further discloses that uses of conductivity enhancing additive or SEI additive such as fluoroethylene carbonate [0010] in an amount of 1% to about 40% [0011] or 2% (Table 5).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate fluoroethylene carbonate in the amount as taught by Teran to the electrolyte of Lee as to enhance the conductivity of the electrolyte or control the facilitation of the solid electrolyte interface [0011, 0134].
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to Claim 1 above, and further in view of Cai et al., US 20160254567 (hereinafter, Cai).
Lee discloses a battery as shown in claim 1, but does not disclose a plurality of batteries electrically connected together in series and/or in parallel.
In the same field of endeavor, Cai discloses a lithium secondary battery having alkali and alkaline earth metal salt in an aqueous solvent [0045, 0046] similar to that of Lee.  Cai further discloses that 
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to arrange the battery of Lee as taught by Cai as to connect the batteries of Lee together in series and/or parallel to produce a suitable voltage output and current [0058].
Response to Arguments
Applicant's arguments filed 4/14/21 have been fully considered but they are not persuasive.
Applicant’s main argument is that Lee does not disclose a liquid electrolyte; specifically, applicant argues Lee discloses a polymeric electrolyte (see Pgs. 8-9 of Remarks).  However, as noted above in the 112 rejection, the specification does not actually disclose a liquid electrolyte and only an electrolyte.  Furthermore, the specification does not teach a liquid electrolyte is the sole electrolyte and that the claimed electrolyte cannot be combined or be a solid and/or gel electrolyte.  Furthermore, Lee discloses that in paragraph 0016 that the electrolyte can include at least one of liquid electrolyte, solid electrolyte, gel electrolyte and polymer ionic liquid.  Thus, claiming a liquid electrolyte does not exclude a polymer ionic liquid electrolyte.
Thus, for the reasons above, applicant's arguments filed 4/14/21 have been fully considered but they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamazaki et al. (US 20150086877) discloses an electrolyte solution that is a liquid having lithium salt and magnesium metal salt having halide anion in the claimed range [0116, 0107, 0111-0112, 0116-0117, 0144].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723